DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “port half” and the “starboard half” in claims 9 and 27,  the “grating” in claims 11 and 31, the “angle described by a wrist” as well as the “longitudinal axis of a forearm” in Claims 20 and 35 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
	a.	fluid inlets 18
4.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
a.	Figure 2D: reference numeral 11b
5.	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 
Claim Objections
6.	Claim 1 is objected to because of the following informalities:  
a.	Claim 1, line 4: the term “receive respective the foot or shoe” should be rewritten as --a respective foot or shoe--.
Appropriate correction is required.
Claim Interpretation
7.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
8.	This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “support means” in claims 1 and 23, “projecting means” in claims 4 and 28. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

10.	Claims 2, 7, 16, 20, 24 and 34-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
11.	Claims 2, lines 4-6, recites the limitation “the direction of gaseous flow ejection of each said first and second thruster is normal to plane of the platform comprising surfaces” rendering the claim vague and indefinite for one of ordinary skill in the art to ascertain its objective with respect to the invention. Per the applicant’s disclosure, there a number of planes associated with the platform, as such it cannot be understood as to exactly which plane is being referred to with respect to direction of the gaseous flow ejection of the thrusters. The term “plane” should be probably be replaced with “a longitudinal plane” or any other one of the planes disclosed in the specification and shown in the drawings as intended by the applicant. Similarly, Claim 24 is unclear for the same reasons and should be revised to reflect the disclosure. 
12.	Claims 16 and 34 recites the limitation “the attitude and/or trajectory” in lines 6 and 2, respectively. There is insufficient antecedent basis for these limitations in the claims.
13.	Claim 20, lines 1-5, recites the limitation “a throttle lever measuring an angle” rendering the claim vague and indefinite for one of ordinary skill in the art to ascertain its objective with respect to the invention. Per the applicants, the man/machine interface includes an angular measurement sensor (not shown in the drawings) associated with the travel of handlebar 11c by the passenger. Therefore, it cannot be understood how exactly is the thrust lever measuring an angle as recited per the claim, while it is disclosed that the thrust lever is meant for regulating the power of the thrust unit 12. It is recommended that the claim should be replaced with the “wherein the man/machine interface of instructions is configured to measure an angle described by a wrist… with said forearm”. Similarly, Claim 35 is unclear for the same reasons and should be revised to reflect the disclosure. 
14.	Claims not addressed are rejected based on their dependency from a rejected base claim. 

Claim Rejections - 35 USC § 102
15.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

16.	Claims 23-26, 28 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duru (US 10464671 B2).
17.	Regarding Claim 23, Duru discloses a device for propelling a passenger (Duru Abstract and FIG. 3 discloses a device for propelling a passenger 17), said device comprising:
	a body including a platform arranged to accommodate said passenger (FIG. 3 illustrates a body including a platform 32 for accommodating passenger 17); and
	a thrust unit (30/31) including a first thruster (34), wherein:
	said body of the device comprises support means of the thrust unit cooperating with the platofrom and being arranged to support said thrust unit (Col. 33, lines 9-23 discloses support means 200 of the thrust unit 30/31 cooperating with platform 32 and arranged to support to the thrust unit 30/31as seen in FIGS. 3 and 20), and
(the arrangement of the body and thrust unit 30/31 are arranged such that the surface of platform 32 is positioned on opposite sides of thrust unit 30/31 as seen in FIG. 3 and FIG. 3 illustrates the body including a platform 32 comprising of a surface configured to receive a respective foot or shoe of said passenger as supported by Col. 18, lines 8-13, Col. 24, lines 26-27, line 66 - Col. 25, line 1 as such the platform arranged to accommodate said passenger includes footrests).
18.	 Regarding Claim 24, Duru discloses the device according to claim 23, wherein the thrust unit (30/31) includes a second thruster (35), and the direction of gaseous flow ejection of each thruster of said first and second thruster is normal to plane of the platform (Col. 12, line 40 - Col. 13, line 39 discloses the direction of gaseous flow ejection of thrusters 34/35 is normal to the platform 32 as seen in FIG. 3) comprising footrests (footrests disposed on platform 32 as seen in FIG. 3). 
19.	Regarding Claim 25, Duru discloses the device according to claim 24, wherein the first and second thrusters of the thrust unit are arranged counter-rotating (Col. 10, lines 10-12 discloses counter rotating thrusters 34/35).
20.	Regarding Claim 26, Duru discloses the device according to claim 23, wherein the thrust unit (30/31) includes a second thruster (35), and the support means (200) is arranged to keep the first and second thrusters parallel (FIG. 20 illustrates parallel thrusters 34/35 with respect to an axis which can extend through the center of supper means 200).
21.	Regarding Claim 28, Duru discloses the device according to claim 23, wherein the body of said device comprises projecting means arranged to prevent any shock or direct contact between the ground and the thrust unit device of the device (Col. 24, line 61 - Col. 25, line 11 discloses projecting means 33 is arranged and able to prevent any shock or direct contract between the ground and the thrust unit of the device as seen in FIGS. 3 and 20).  
Regarding Claim 33, Duru discloses the device according to claim 23, comprising a man/machine interface of instructions translating a gesture of the passenger into an instruction (Col. 28, lines 54-66 discloses a man/machine interface defined as a controller configured to translate a gesture of the passenger into instructions as seen in FIG. 14), and generating a power command of the thrust unit based on said produced instruction (the electrical interface between the controller and the device via a wire which allows for the processing of produced instructions including an accelerator 141 and an extrusion 142 for generating a power command of thrusters 34/35 of thrust unit 30/31 based on instructions from passenger 17).
Claim Rejections - 35 USC § 103
23.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
24.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

25.	Claims 1-2, 4, 8, 8, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Duru (US 10464671 B2), in view of Robinson (US 20150360755 A1), in view of Parks (US 20150028161 A1).
26.	Regarding Claim 1, Duru discloses a device for propelling a passenger (Abstract and FIG. 3 discloses a device for propelling a passenger 17), said device comprising: 
a body including a platform comprising surfaces configured to receive respective the foot or shoe of said passenger (FIG. 3 illustrates a body including a platform 32 comprising of a surface configured to receive a respective foot or shoe of said passenger as supported by Col. 18, lines 8-13, Col. 24, lines 26-27, line 66 - Col. 25, line 1); and
 a thrust unit including a first thruster (thrust unit 30/31 including thrusters 34/35 as seen in FIG. 3), wherein: 
said body of the device comprises support means of the thrust unit cooperating with the platform and being arranged to support said thrust unit (Col. 33, lines 9-23 discloses support means 200 of the thrust unit cooperating with platform 32 and arranged to support to the thrust unit 30/31 as seen in FIGS. 3 and 20), and 
said body and said thrust unit are arranged so that the surface of the platform is positioned on opposite sides of the thrust unit (the arrangement of the body and thrust unit 30/31 are arranged such that the surface of platform 32 is positioned on opposite sides of thrust unit 30/31 as seen in FIG. 3)
Duru silent regarding surfaces. 
Robinson discloses a forward propeller hover board (Robinson Abstract and FIG. 9), including a platform comprising surfaces configured to receive respective the foot or shoe of said passenger (para. [0094] discloses boot mounting pods B1/B2 of respective surfaces of platform 90 for receiving a respective foot or she of a passenger).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the modify the invention as taught by Robinson such that the platform comprising surfaces configured to receive respective the foot or shoe of said passenger. In doing so, the passenger is firmly secured to the platform during various stages of flight. For evidence, see Parks.
Parks discloses a passenger lifting device (Parks Abstract and FIG. 1), including a platform comprising surfaces configured to receive respective the foot or shoe of said passenger (platform 15 comprising surfaces 18 configured to receive a respective foot or shoe of a passenger).
Regarding Claim 2, modified Duru discloses the device according to claim 1, wherein the thrust unit (30/31) includes a second thruster (Duru second thruster 35), and the direction of gaseous flow ejection of each thruster of said first and second thruster is normal to plane of the platform (Duru Col. 12, line 40 - Col. 13, line 39 discloses the direction of gaseous flow ejection of thrusters 34/35 is normal to the platform 32 as seen in FIG. 3) comprising surfaces (Robinson surfaces as seen in FIG. 9). 
28.	Regarding Claim 4, modified Duru (see Duru) discloses the device according to claim 1, wherein the body of said device comprises projecting means arranged to prevent any shock or direct contact between the ground and the thrust unit device of the device (Col. 24, line 61 - Col. 25, line 11 discloses projecting means 33 is arranged and able to prevent any shock or direct contract between the ground and the thrust unit of the device as seen in FIGS. 3 and 20). 
29.	Regarding Claim 7, modified Duru discloses (see Duru) the device according to claim 2, wherein the first and second thrusters of the thrust unit are arranged counter-rotating (Col. 10, lines 10-12 discloses counter rotating thrusters 34/35).
30.	Regarding Claim 8, modified Duru discloses (see Duru) the device according to claim 1, wherein the thrust unit (30/31) includes a second thruster (35), and the support means (200) is arranged to keep the first and second thrusters parallel (FIG. 20 illustrates parallel thrusters 34/35 with respect to an axis which can extend through the center of supper means 200).
31.	Regarding Claim 15, modified Duru (see Duru) discloses the device according to claim 1, comprising a man/machine interface of instructions translating a gesture of the passenger into an instruction (Col. 28, lines 54-66 discloses a man/machine interface defined as a controller configured to translate a gesture of the passenger into instructions as seen in FIG. 14), and generating a power command of the thrust unit based on said produced instruction (the electrical interface between the controller and the device via a wire which allows for the processing of produced instructions including an accelerator 141 and an extrusion 142 for generating a power command of thrusters 34/35 of thrust unit 30/31 based on instructions from passenger 17).

32.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Duru (US 10464671 B2), Robinson (US 20150360755 A1) and Parks (US 20150028161 A1) as applied to Claim 1 above, and further in view of O’Roark (Us 20080142644 A1).
33.	Regarding Claim 6, modified Duru discloses the device according to claim 1. 
	Modified Duru is silent regarding a turbojet 
	O’Roark discloses a flight apparatus (O’Roark Abstract and FIG. 1) including turbojet thrusters (paras. [0030] and [0046] discloses thrusters 12 being jet engines, by definition a jet engine is a turbojet).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Duru as taught by O’Roark such that said first thruster is a turbojet. Such addition would enhance the invention by providing means for generating thrust via a high exhaust speed. 

34.	Claims 10-11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Duru (US 10464671 B2) Robinson (US 20150360755 A1) and Parks (US 20150028161 A1) as applied to Claim 1 above, and further in view of Ishiba (US 6969027 B2).
35.	Regarding Claim 10, modified Duru discloses the device according to claim 1.
	Modified Duru is silent regarding a fairing.
	Ishiba discloses a vertical takeoff and landing apparatus (Ishiba Abstract and FIG. 1) including a fairing (1) integral with or attached to the platform (1a) and arranged to prevent any contact between the thrust unit and the passenger (Col. 7, lines 53-62 discloses a thrust unit comprising of main turbine 33 and propellers 34, and FIG. 1 illustrates the arrangement of fairing 1 with respect to passenger 30 such that contact between the thrust unit and the passenger 30 is prevented).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Duru as taught by Ishiba such that a fairing, cooperating with the platform or constituting with said platform a single physical entity, arranged to prevent any contact between the thrust unit and the passenger. Such addition would enhance the invention by providing an arrangement so as to allow the passenger to safely control the device from a position appropriately placed away from the thrusters such that the thrust generated would not jeopardize the safety of the passenger. 
36.	Regarding Claim 11, modified Duru discloses (see Ishiba) the device of claim 10, wherein the fairing comprises a grating arranged to partially conceal the thrust unit (Col. 8, lines 27-33 and Col. 9, lines 44-49 disclosing fairing 1 comprises of grating 21 to partially conceal the fluid inlets 4 of thrusters 34 of the thrust unit for preventing FOD from entering the fluid inlets 4 as seen in FIG. 1).
37.	Regarding Claim 16, modified Duru discloses the device according to claim 15. 
	Modified Duru is silent regarding an attitude and/or trajectory sensor. 
Ishiba discloses a vertical takeoff and landing apparatus (Ishiba Abstract and FIG. 1), including wherein the power command is generated further based on the attitude and/or trajectory of the device (Col. 8, lines 34-51 and FIG. 15 disclose a control unit 7 comprising of an attitude sensor 7c in communication with a control stick, central controller, power control unit and propulsion device as such achieving the power command is generated further based on the attitude of the device).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Duru as taught by Ishiba such that the power command is generated further based on the attitude and/or trajectory of the device. Such addition would enhance the invention by providing means for allowing the passenger to ascertain the orientation . 

38.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Duru (US 10464671 B2), Robinson (US 20150360755 A1) and Parks (US 20150028161 A1) as applied to Claim 1 above, and further in view of Kawai (US 20030080242 A1).
39.	Regarding Claim 12, modified Duru discloses the device according to claim 1.
	Modified Duru is silent regarding course-correction secondary thrusters and/or attitude-correction secondary thrusters. 
	Kawai discloses a vertical takeoff and landing aircraft (Kawai Abstract and FIG. 1) including the thrust unit (para. [0048] discloses a thrust unit comprising core engines 3, tilt fan engines 4 as seen in FIG. 1) also comprises course-correction secondary thrusters (paras. [0016] and [0018] discloses the ability to rotate tilt fan engines 4 in all directions and thereby achieving course-correction secondary thrusters).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Duru as taught by Kawai such that the thrust unit also comprises course-correction secondary thrusters. Such addition would enhance the invention by providing means so as to allow the passenger to maneuver the device in all directions during flight.

40.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Duru (US 10464671 B2) Robinson (US 20150360755 A1) and Parks (US 20150028161 A1) as applied to Claim 15 above, and further in view of Hattori et al. (US 20100151752 A1), hereinafter “Hattori”.
41.	Regarding Claim 20, modified Duru discloses the device according to claim 15.

	Hattori discloses a water jet propulsion watercraft (Hattori abstract and FIG. 1), including the man-machine interface of instructions also comprises a throttle lever measuring an angle described by a wrist of the passenger in relation to a longitudinal axis of a forearm concerned compared to a reference position in which a hand of the passenger is aligned with said forearm (paras. [0126]-[0127] and FIG. 6 disclose a man-machine interface of instructions which comprises a of a position sensor 59 associated with throttle lever 23a wherein position sensor 59 detects an operating amount of throttle lever 23a and a throttle lever which by definition is dependent on a hand, wrist and forearm of an operator and wherein an engagement of a throttle lever via a hand would entails a change in angle between the hand and the wrist/forearm of the operator, as such the equivalent structure provides for the equivalent function of the throttle lever measuring an angle described by a wrist of a passenger in relation to a longitudinal axis of a forearm concerned compared to a reference position in a hand of the passenger is aligned with said forearm).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Duru as taught by Hattori such that including the man-machine interface of instructions also comprises a throttle lever measuring an angle described by a wrist of the passenger in relation to a longitudinal axis of a forearm concerned compared to a reference position in which a hand of the passenger is aligned with said forearm. In doing so, the operator can efficiently command a power instruction to the propelling devices by a hand actuated throttling device.  

42.	Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Duru (US 10464671 B2), in view of O’Roark (Us 20080142644 A1).
Regarding Claim 29, Duru discloses the device according to claim 23.	
	Duru is silent regarding a turbojet. 
O’Roark discloses a flight apparatus (O’Roark Abstract and FIG. 1) including turbojet thrusters (paras. [0030] and [0046] discloses thrusters 12 being jet engines, by definition a jet engine is a turbojet).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Duru as taught by O’Roark such that said first thruster is a turbojet. Such addition would enhance the invention by providing means for generating thrust via a high exhaust speed. 

44.	Claims 30-31 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Duru (US 10464671 B2), in view of Ishiba (US 6969027 B2).
45.	Regarding Claim 30, Duru discloses the device according to claim 23.
	Duru is silent regarding a fairing.
	Ishiba discloses a vertical takeoff and landing apparatus (Ishiba Abstract and FIG. 1) including a fairing (1) integral with or attached to the platform (1a) and arranged to prevent any contact between the thrust unit and the passenger (Col. 7, lines 53-62 discloses a thrust unit comprising of main turbine 33 and propellers 34, and FIG. 1 illustrates the arrangement of fairing 1 with respect to passenger 30 such that contact between the thrust unit and the passenger 30 is prevented).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Duru as taught by Ishiba such that a fairing, cooperating with the platform or constituting with said platform a single physical entity, arranged to prevent any contact between the thrust unit and the passenger. Such addition would enhance the invention by providing an arrangement so as to allow the passenger to safely control the device from a 
46.	Regarding Claim 31, modified Duru discloses (see Ishiba) the device according to claim 30, wherein the fairing comprises a grating arranged to partially conceal the thrust unit (Col. 8, lines 27-33 and Col. 9, lines 44-49 disclosing fairing 1 comprises of grating 21 to partially conceal the fluid inlets 4 of thrusters 34 of the thrust unit for preventing FOD from entering the fluid inlets 4 as seen in FIG. 1).
47.	Regarding Claim 34, Duru discloses the device according to claim 33.
	Duru is silent regarding an attitude and/or trajectory sensor. 
Ishiba discloses a vertical takeoff and landing apparatus (Ishiba Abstract and FIG. 1), including wherein the power command is generated further based on the attitude and/or trajectory of the device (Col. 8, lines 34-51 and FIG. 15 disclose a control unit 7 comprising of an attitude sensor 7c in communication with a control stick, central controller, power control unit and propulsion device as such achieving the power command is generated further based on the attitude of the device).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Duru as taught by Ishiba such that the power command is generated further based on the attitude and/or trajectory of the device. Such addition would enhance the invention by providing means for allowing the passenger to ascertain the orientation of device in flight and command instructions to the thrusters for repositioning the device as deemed necessary. 

48.	Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Duru (US 10464671 B2), in view of Kawai (US 20030080242 A1).
 49.	Regarding Claim 32, Duru discloses the device according to claim 23, 
Duru is silent regarding course-correction secondary thrusters and/or attitude-correction secondary thrusters. 
(Kawai Abstract and FIG. 1) including the thrust unit (para. [0048] discloses a thrust unit comprising core engines 3, tilt fan engines 4 as seen in FIG. 1) also comprises course-correction secondary thrusters (paras. [0016] and [0018] discloses the ability to rotate tilt fan engines 4 in all directions and thereby achieving course-correction secondary thrusters).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Duru as taught by Kawai such that the thrust unit also comprises course-correction secondary thrusters. Such addition would enhance the invention by providing means so as to allow the passenger to maneuver the device in all directions during flight.

50.	Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Duru (US 10464671 B2), in view of Hattori et al. (US 20100151752 A1), hereinafter “Hattori”.
51.	Regarding Claim 35, Duru discloses the device according to claim 33.
	Duru is silent regarding a throttle lever measuring an angle described by a wrist of the passenger.
	Hattori discloses a water jet propulsion watercraft (Hattori abstract and FIG. 1), including the man-machine interface of instructions also comprises a throttle lever measuring an angle described by a wrist of the passenger in relation to a longitudinal axis of a forearm concerned compared to a reference position in which a hand of the passenger is aligned with said forearm (paras. [0126]-[0127] and FIG. 6 disclose a man-machine interface of instructions which comprises a of a position sensor 59 associated with throttle lever 23a wherein position sensor 59 detects an operating amount of throttle lever 23a and a throttle lever which by definition is dependent on a hand, wrist and forearm of an operator and wherein an engagement of a throttle lever via a hand would entails a change in angle between the hand and the wrist/forearm of the operator, as such the equivalent structure provides for the equivalent function of the throttle lever measuring an angle described by a wrist of a passenger in relation to a longitudinal axis of a forearm concerned compared to a reference position in a hand of the passenger is aligned with said forearm).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Duru as taught by Hattori such that including the man-machine interface of instructions also comprises a throttle lever measuring an angle described by a wrist of the passenger in relation to a longitudinal axis of a forearm concerned compared to a reference position in which a hand of the passenger is aligned with said forearm. In doing so, the operator can efficiently command a power instruction to the propelling devices by a hand actuated throttling device.  

Allowable Subject Matter
Claims 9 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as overcoming 112(b) rejections and drawing objections.

Response to Arguments
Applicant's arguments filed on 12/24/2020 have been fully considered but they are not persuasive. 
With regard to applicant arguments pertaining Duru, it is respectfully submitted that the claims currently require the surfaces and/or footrests to be positioned on opposite sides of the thrust unit. Per the applicant’s disclosure, with respect to the embodiment in FIGS. 2 the thrust unit is located directly below, and positioned between the surfaces and/or footrests. Such is the case for the embodiments in FIGS. 3. With that being the case, if the applicant’s surfaces and/or footrests are located opposite of the thrust unit then such is also the case for Duru, Robinson and Parks as discussed above regarding claims 1 
With regard to arguments pertaining the drawing’s and specification, it is suggested that the applicant’s disclosure to be reviewed closely and carefully such that all the informalities/discrepancies are addressed and corrected. Furthermore, any subject matter recited in the claims is required to be shown as well as being annotated with a reference number in the drawings as discussed above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
     Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 8:00 am to 6:00 pm.

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/A.Y.S./
Examiner, Art Unit 3642

	/JOSHUA J MICHENER/               Supervisory Patent Examiner, Art Unit 3642